                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,

       Plaintiff,

v.
                                                     CASE NO.: 8:18-cv-02608-SDM-AAS
RAKESH DIXIT,
FERON KUTSOMARKOS,
E-INTEGRATE, INC.,
KNOWMENTUM, INC,
and
MEDIA SHARK PRODUCTIONS, INC.,

      Defendants.
___________________________________/

 HEALTHPLAN SERVICES, INC.’S EXPEDITED MOTION FOR A PROTECTIVE
  ORDER PRECLUDING DEFENDANTS FROM DISCLOSING CONFIDENTIAL
  INFORMATION OF HEALTHPLAN AND ITS CLIENTS TO THIRD PARTIES
    WITHOUT GIVING HEALTHPLAN SERVICES ADVANCE NOTICE AND
       AN OPPORTUNITY TO OBJECT, AND FOR REMEDIAL RELIEF

       Plaintiff, HealthPlan Services, Inc. (“HealthPlan”) respectfully submits this expedited

motion for protection against disclosures to third parties by Defendants Rakesh Dixit,

Knowmentum, Inc., Media Shark Productions, Inc., E-Integrate, Inc., and Feron Kutsomarkos

(collectively, “Defendants”) of information that HealthPlan rightly claims as “Confidential”

under this Court’s protective order [D.E. 104, “Protective Order”], and states as follows:

I.     INTRODUCTION

       HealthPlan has great cause for concern that Defendants have and will continue to

disseminate highly sensitive documents—possibly including HIPPA protected information—

that Defendants misappropriated from HealthPlan, including documents recently produced to




                                               1
California Physicians’ Service, Inc., d/b/a Blue Shield of California (“BSC”) (a third party

to the present action that is adverse to HealthPlan in an unrelated contract action pending

in the Northern District of California). Defendants, as they have before, appear to be

producing to BSC HealthPlan’s documents in native file format, without Bates numbers or any

confidentiality designations.

       Immediately upon learning of Defendants’ latest production of documents to BSC,

HealthPlan urgently sought assurances from Defendants that such production did not include

documents containing confidential HealthPlan information.         See Letter to Defendants,

Exhibit 1. Defendants have not responded with the requested assurances. As a result,

to protect its trade secret and confidential information, HealthPlan’s only recourse is to move

for an order requiring: (i) that Defendants immediately recall any documents produced to BSC

that contain “Confidential” information of HealthPlan or its clients; (ii) that HealthPlan be

given an opportunity to review such documents and object to their production as appropriate;

(iii) that such documents be produced by Defendants to BSC, if at all, only pursuant to a

suitable Protective Order entered in the present case or the California case; and, (iv) that

Defendants henceforth treat all documents in their possession, which originated with

HealthPlan as “Confidential” on a going forward basis, and not produce such information

without prior notification to HealthPlan.

II.    MEMORANDUM OF LEGAL AUTHORITY

       A. Legal Standard

       “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense, including . . . requiring



                                              2
that a trade secret or other confidential research, development, or commercial information . . .

be revealed only in a specified way.” Fed. R. Civ. Pro. 26(c)(1)(G). “[D]istrict courts

assessing the existence of good cause must exercise their discretion in light of the relevant facts

and circumstances of a particular case.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599

(1978). For every unauthorized production of HealthPlan’s protected information, “there is a

constant danger inherent in disclosure of confidential information pursuant to a Protective

Order.” Universal Delaware, Inc. v. Comdata Network, No. 3:10-mc-00104, 2011 U.S. Dist.

LEXIS 28963, at *18-19 (M.D. Tenn. Mar. 21, 2011).

       B. A Protective Order is Imperative to Protect HealthPlan From Defendants’
          Past, Present and Future Disclosure of Documents Acquired From HealthPlan

       Here, HealthPlan has reason to fear that Defendants are producing HealthPlan’s trade

secret, confidential and possibly HIPPA protected documents to third parties. Specifically,

upon learning of Defendants’ recent production to BSC, HealthPlan sought Defendants’

assurances that the production did not include information acquired from HealthPlan. See

Letter to Defendants, Exhibit 1. These assurances were necessary because of Defendants’

history of improperly producing HealthPlan’s trade secret and highly confidential information

to third parties, as discussed below. Despite HealthPlan’s multiple efforts to address its

concerns, Defendants have not provided the assurances requested in HealthPlan’s urgent letter.

Given Defendants’ unwillingness to provide unambiguous assurances, HealthPlan requires a

protective order prohibiting further unfettered dissemination by Defendants of confidential

HealthPlan information and documents.

       The nature of the protected information that has been produced in this litigation

exemplifies the need to preclude Defendants from such unrestricted distribution. In response


                                                3
to BSC’s subpoena, Defendants originally produced on April 22nd, inter alia, HealthPlan’s

highly confidential documents that generally relate to the following: (i) HealthPlan’s

Configurator, an internal and proprietary portal HealthPlan uses to assist in onboarding clients

onto HealthPlan’s proprietary ExchangeLink platform; (ii) HealthPlan’s ExchangeLink

Management Console, HealthPlan’s internal and proprietary web based platform that

HealthPlan uses to track data and information received from clients; and, (iii) HealthPlan’s

ServiceLink Portal, HealthPlan’s internal and proprietary web based platform that HealthPlan

uses to manage and provide premium billing, reconciliation, in-force administration, and

customer service to its clients. In additional, Defendants produced HealthPlan’s highly

confidential information concerning: functional specifications; database table definitions; data

mapping requirements; process work flows and dependencies; business requirements

documentation; testing documentation; cost estimates (including hours required to build, roles

necessary to build, and costs); video and audio recordings of developers discussing how to

create specific features and functionality; video and audio recordings of developers and others

at HealthPlan discussing the desirability of particular functionality; requirements planning

documentation; prototypes; demos; project status reports; sales scripts; sales demos; and

storyboards. This type of documentation is plainly entitled to protection as HealthPlan’s highly

confidential information.

       HealthPlan would be detrimentally impacted if competitors or current and prospective

clients gained unmarked, native copies of documents containing this highly valued

information. Indeed, HealthPlan sued Defendants for misappropriation of trade secrets to

protect its competitive advantage and ensure Defendants’ compliance with their contractual



                                               4
obligations, including their obligations to maintain the confidentiality of HealthPlan’s

proprietary information. HealthPlan’s Configurator, ExchangeLink Management Console,

and ServiceLink Portal are of significant economic value to HealthPlan. Furthermore, the

commercialization strategy associated with these systems, including, but not limited to,

internal draft demonstrations, specialized scripts, videos, and presentations that market and

promote HealthPlan’s systems are of significant economic value to HealthPlan. Disclosure of

HealthPlan’s internal functional specifications; database table definitions; data mapping

requirements; process work flows and dependencies; business requirements documentation;

testing documentation; cost estimates (including hours required to build, roles necessary to

build, and costs); video and audio recordings of developers discussing how to create specific

features and functionality; video and audio recordings of developers and others at HealthPlan

discussing the desirability of particular functionality; requirements planning documentation;

prototypes; demos; project status reports; sales scripts; and storyboards would cause significant

harm to HealthPlan’s competitive advantage in the marketplace. Likewise, the unrestricted

disclosure of HIPPA protected information is likely to cause irreparable harm to protected

patients, HealthPlan and the unlawful recipients of such information.

       HealthPlan has not seen the most recent production by Defendants to BSC, but is

informed that these new documents were produced in native format without Bates stamps or

other unique production numbers. Presumably, these documents were also produced without

confidentiality markings. Defendants will not be prejudiced by any protective order requiring

them to preserve the status quo, and not further disclose HealthPlan confidential information

to third parties. Defendants have no bona fide need to distribute such files, particularly native



                                               5
files as opposed to properly marked documents. Indeed, Defendants already are required to

perform a reasonable inquiry to determine, in good faith, the confidentiality level of the

information contained in a document. Protective Order, ¶ 3(a). By immediately producing

native files to BSC on April 22nd upon receiving BSC’s subpoenas for documents, and then

repeating the offense, Defendants violated their contractual obligations to HealthPlan and

intentionally circumvented HealthPlan’s right to protect and designate its confidential

information.   BSC, and any other third parties, should not be allowed to benefit from

Defendant’s blatant disregard of their legal and contractual obligations. Any attempt to use

the improper production of information is particularly egregious given the circumstances of

Defendants’ production without first providing HealthPlan with a copy in advance of

production, so that HealthPlan can assess the propriety of the production, confidentiality, and

the need for a protective order.

       In contrast, the immediate irreparable harm to HealthPlan from allowing the

unrestricted production of HealthPlan’s confidential information (and potentially confidential

business information of its clients and personal health information of its members) outweighs

any potential prejudice to Defendants. Therefore, good cause exists for the entry of a protective

order to preclude Defendants from distributing documents containing HealthPlan’s

confidential information without the appropriate confidentiality designations, and to recall

documents produced without regard to such concerns.

       Accordingly, HealthPlan seeks a protective order: (i) finding that the confidentiality of

documents Defendants improperly acquired from HealthPlan has not been waived,

(ii) requiring Defendants to recall their native productions to BSC and any other third party



                                               6
recipients, and (iii) ordering Defendants to immediately designate and treat all documents

acquired from HealthPlan as “Confidential” pursuant to the Protective Order.

III.    CONCLUSION

        For the reasons set forth herein, the Court should grant HealthPlan’s motion for a

protective order to preclude Defendants from distributing documents containing HealthPlan’s

confidential information without the appropriate designations, marks and safeguards set forth

in this Court’s Protective Order [D.E. 104].

              NOTICE OF CONFERENCE WITH OPPOSING COUNSEL

        Pursuant to the requirements of Local Rule 3.01(g), Counsel for HealthPlan contacted

counsel for Defendants regarding the substance of this motion. First, the relief sought by

HealthPlan was set forth in the letter dated August 8, 2019. See Letter to Defendants, Exhibit 1.

Second, HealthPlan’s counsel followed up with Defendants’ counsel in an email dated

August 12, 2019 in order to schedule a time to discuss the issues raised in the letter. Third,

HealthPlan’s counsel called and spoke with Defendants’ counsel, Dustin Deese, on April 13,

2019.    Mr. Deese refused to discuss the August 8, 2019 letter until August 16,

2018. Thereafter, HealthPlan’s counsel also tried calling Robert Vessel, left him a voicemail,

and follow up with another email to Defendants’ counsel. To date, Defendants’ counsel have

not indicated whether or not they would object to the relief sought by this motion. HealthPlan’s

counsel will continue its efforts to meet and confer with Defendants’ counsel to reach a

resolution for the issues presented in this motion, and will supplement this notice accordingly.

Dated: August 13, 2019                         Respectfully Submitted,

                                               By: /s/ Stephen J. Leahu
                                               Alejandro J. Fernandez (Fla. Bar No. 32221)


                                                7
                                            Board Certified in Intellectual Property Law
                                            E-mail: afernandez@brinksgilson.com
                                            Stephen J. Leahu (Fla. Bar. No. 54037)
                                            Board Certified in Intellectual Property Law
                                            E-mail: sleahu@brinksgilson.com
                                            BRINKS GILSON & LIONE, P.A.
                                            401 E. Jackson Street, Suite 3500
                                            Tampa, FL 33602
                                            Telephone No. (813) 275-5020
                                            Facsimile No. (813) 275-5021

                                            William H. Frankel (Ill. ARDC No. 3127933)
                                            Admitted Pro Hac Vice
                                            E-mail: wfrankel@brinksgilson.com
                                            Andrew J. Avsec (Ill. ARDC No. 6292313)
                                            Admitted Pro Hac Vice
                                            E-mail: aavsec@brinksgilson.com
                                            BRINKS GILSON & LIONE, P.C.
                                            455 N. Cityfront Plaza Drive, Suite 3600
                                            Chicago, Illinois 60611
                                            Telephone No. (312) 321-4200
                                            Facsimile No. (312) 321-4299

                                            Evi T. Christou (D.C. Bar No.1600066)
                                            Admitted Pro Hac Vice
                                            E-mail: echristou@brinksgilson.com
                                            BRINKS GILSON & LIONE, P.C.
                                            1775 Pennsylvania Avenue, NW, Suite 900
                                            Washington, D.C. 20006
                                            Telephone No. (202) 296-6923
                                            Facsimile No. (202) 296-8701

                                            Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

        I HEREBY certify that on August 13, 2019, I electronically filed the foregoing

document with the Clerk of the Court CM/ECF, which will send notification of this filing to

all counsel of record in this action.

                                                  /s/ Stephen J. Leahu



                                            8
